Judgment unanimously affirmed. Memorandum: Relator correctly computes the time which elapsed from the date of his arrest to the date of his sentence as 477 days. From October 2, 1968 to October 11, 1968 he served 9 days in Erie County Penitentiary upon his sentence for a crime committed in Erie County Jail while awaiting trial. He is not entitled to jail time credit on this sentence for those 9 days (People ex rel. Petite v. Follette, 24 N Y 2d 60). Deducting them from the 477 days leaves 468 days jail time credit to which relator is entitled on his sentence of October 2, 1969. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.